DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 3, 2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
31 recites the limitation "the metal component" in the last line.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 14, 16, 17, 23-25, 27, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Araki et al. (U.S. Pat. 5,391,627).
Regarding claim 14: Araki et al. teaches a method of adhering rubber and metal/steel (col. 4 lines 45-55) comprising applying a rubber composition comprising a rubber component (col. 2 lines 40-45) and a rubber-metal adhesion promoter/unsaturated carboxylic acid metal salt (col. 2 lines 40-45) to a metal/steel (col. 4 lines 45-55) and vulcanizing the rubber (col. 4 lines 45-55). The rubber-metal adhesion promoter/unsaturated carboxylic acid metal salt comprises a metal salt of a carboxylic acid such as acrylic acid (col. 3 lines 17-28), which has 3 carbon atoms and a metal such as silver or antimony (col. 3 lines 17-28). The rubber is acrylonitrile butadiene rubber (col. 3 lines 1-5). There is no silica in the composition. 
While Araki et al. teaches additional metals and rubbers that do not read on the claims, Araki et al. does disclose an embodiment that reads on the claims.  At the time of the invention a person having ordinary skill in the art would have found it obvious to choose the silver or antimony and the acrylonitrile butadiene rubber and would have been motivated to do so since Araki et al. teaches it is an acceptable embodiment of the disclosed invention.
Regarding claim 16: Araki et al. teaches an aliphatic monocarboxylic acid such as acrylic acid and aliphatic dicarboxylic acid such as maleic acid (col. 3 lines 20-25).
Regarding claim 17: Araki et al. teaches an aliphatic monocarboxylic acid having 3 carbon atoms/acrylic acid (col. 3 lines 20-25).
Regarding claim 23: Araki et al. teaches steel cord (col. 4 lines 45-50). 
Regarding claim 24: Araki et al. teaches 1-100 parts of the carboxylic acid metal salt to 100 parts rubber (col. 2 lines 40-45), which overlaps the claimed range.
Regarding claim 25: Araki et al. teaches a method of making a rubber composition (col. 4 lines 45-55) comprising a rubber component (col. 2 lines 40-45) and a rubber-metal adhesion promoter/unsaturated carboxylic acid metal salt (col. 2 lines 40-45) to a metal/steel (col. 4 lines 45-55). The use of the rubber composition in tires and belt conveyors is intended use and carries little patentable weight. The rubber-metal adhesion promoter/unsaturated carboxylic acid metal salt comprises a metal salt of a carboxylic acid such as acrylic acid (col. 3 lines 17-28), which has 3 carbon atoms and a metal such as silver or antimony (col. 3 lines 17-28). The rubber is acrylonitrile butadiene rubber (col. 3 lines 1-5). There is no silica in the composition. 
While Araki et al. teaches additional metals and rubbers that do not read on the claims, Araki et al. does disclose an embodiment that reads on the claims.  At the time of the invention a person having ordinary skill in the art would have found it obvious to choose the silver or antimony and the acrylonitrile butadiene rubber and would have been motivated to do so since Araki et al. teaches it is an acceptable embodiment of the disclosed invention.
Regarding claim 27: Araki et al. teaches an aliphatic monocarboxylic acid such as acrylic acid and aliphatic dicarboxylic acid such as maleic acid (col. 3 lines 20-25).
Regarding claim 31: Araki et al. teaches steel cord (col. 4 lines 45-50). 
Regarding claim 32: Araki et al. teaches 1-100 parts of the carboxylic acid metal salt to 100 parts rubber (col. 2 lines 40-45), which overlaps the claimed range.

Allowable Subject Matter
Claims 15, 18, and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Araki et al. is the closest prior art to claim 14, but does not teach the metal in the metal salt is bismuth, the carboxylic acid is 2-ethylhexanoic acid, neodecanoic acid, hexadecanoic acid or octadecanoic acid.  There is also no teaching or suggestion to use the compound (2) as claimed in claims 19-22.  A person having ordinary skill in the art would not be motivated to change the metal salt of Araki et al. to one of bismuth, or 2-ethylhexanoic acid, neodecanoic acid, hexadecanoic acid or octadecanoic acid, nor would they be motivated to replace the metal salt with the claimed compound (2).

Response to Arguments
Applicant’s arguments with respect to claims 14, 16, 17, 23-25, 27, 31, and 32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN MCCULLEY/           Primary Examiner, Art Unit 1767